DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
1.	The Applicant has amended the claims to read around the nonfinal rejection, filed on 9/3/21, hence the newly amended will be further examined as shown below.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 27-29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2018/0151579 Liu et al.
2. 	Referring to claim 27, teaches an integrated circuit (IC) comprising: a semiconductor substrate, (Figure 1A #104), comprising a memory area, (Figure 1A #104m), and a logic area, (Figure 1A #104b); a plurality of flash memory cells in the memory area, (Figure 1A #104m); 
Initially, and with respect to claim 27 , note that a "product by process" claim is directed to the product per se, no matter how actually made, In re Hirao, 190 USPQ 15 at 17 (footnote 3).  See also In re Brown, 173 USPQ 685;  In re Luck, 177 USPQ 523;  In re Wertheim, 191 USPQ 90 (209 USPQ 554 does not deal with this issue);  In re Fitzgerald, 205 USPQ 594, 596 (CCPA);  In re Marosi et al., 218 USPQ 289 (CAFC);  and most recently, In re Thorpe et al., 227 USPQ 964 (CAFC, 1985) all of which make it clear that it is the final product per se which must be determined in a "product by process" claim, and not the patentability of the process, and that, as here, an old or obvious product produced by a new method is not patentable as a product, whether claimed in "product by process" claims or not.  Note that Applicant has burden of proof in such cases as the above case law makes clear.
3. 	Referring to claim 28, teaches an integrated circuit (IC) of claim 27, wherein the select gate spacer structure comprises a distinct layer that has a uniform thickness, (Figure 1A #160).

4. 	Referring to claim 29, teaches an integrated circuit (IC) of claim 27, further comprising: one or more logic gates spacers adjacent the logic gates; wherein a thickness of the one or more logic gate spacers, (Figure 1A all of the #160 next to #158 added up together), is greater than a thickness of the select gate spacer structure, (Figure 1A #160 next to #150).

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
5.	Claims 30, 32, and 38-40 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
6.	The prior art teaches the claimed matter in the rejections above, but is silent with respect to the above teachings in combination of wherein the select gate dielectric has a thickness that increases in relation to a distance from the floating gate; wherein the oxidation product is thicker than a native oxide layer; wherein the oxidation product extends underneath the select gate electrode to provide the select gate dielectric with a variable thickness that is greater adjacent select gate spacer; further comprising: a logic gate spacer in the logic area; wherein the logic gate spacer comprises a nitride; and the select gate spacer structure is one or more oxides; and/or wherein: the select gate spacer structure comprises a second oxide layer formed by deposition; and the oxidation product is thicker than the second oxide layer.
7.	The prior art, (USPUBS 2019/0165115 Lin et al.), teaches an integrated circuit (IC), comprising: a semiconductor substrate comprising a memory area and a logic area; a plurality of flash memory cells in the memory area, each of the flash memory cells comprising a floating gate, a control gate, and a select gate, each of the select gates comprising a select gate electrode, a select gate dielectric adjacent the semiconductor substrate below the select gate electrode and a select gate spacer on a side of the select gate electrode opposite the floating gate; and a plurality of logic gates, in the logic area, each of the logic gates comprising a logic gate electrode and logic gate spacers on either side of the logic gate electrode; 

8. 	The prior art, (USPUBS 2019/0165115 Lin et al.), teaches an integrated circuit (IC) comprising: a semiconductor substrate comprising a memory area and a logic area; a plurality of flash memory cells in the memory area; and a plurality of logic gates in the logic area; wherein each of the flash memory cells comprises a floating gate, a control gate, and a select gate; each of the select gates comprises a select gate electrode and a select gate dielectric; a select gate spacer is disposed adjacent the select gate electrode is an oxidation product of the select gate electrode; ; but is silent with respect to the above teachings in combination with the oxidation product extends underneath the select gate electrode to provide the select gate dielectric with a variable thickness that is greater adjacent select gate spacer; and a source/drain region within the semiconductor substrate is doped in alignment with the select gate spacer. 
9.	These combinations have been found to not be anticipated or render obvious over the prior art, hence claims 1-3, 6-8, 21, and 33-37 are allowed.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VICTOR A MANDALA/Primary Examiner, Art Unit 2899                                                                                                                                                                                                        12/6/21